DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 06/29/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/090813 application as required by 37 CFR 1.55.

Claim Interpretation
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 20150090702 A1).
Regarding claim 1, Ban teaches a method for cutting a battery electrode (Paragraph 23; dividing an electrode of a secondary battery) comprising: 
determining the absorption coefficients of the object 2 according to the locations on the cutting pattern and calculating the speed values corresponding to the portions 1, 2, and 3 of Figure 2 (Paragraph 39-40)
determining whether a portion of the battery electrode that is currently being cut (Paragraph 26; control part 140 controls the moving part 110 so that the speed of the laser beam in the first region 2a is lower than the speed of the laser in the second region 2b) 
For the control part 140 to be able to determine when to change the speed of the laser, the control part would, by necessity, need to determine the part of the battery electrode that is being cut.
is one of a plurality of electrode tabs (Figure 2; tab portion cut into battery electrode material 2b) or one of gap portions each being between two adjacent ones of the plurality of electrode tabs (Figure 2; gap portion cut into battery electrode material 2a); 
While Ban does not directly teach of a plurality of electrode tabs or that the gap portions are between two adjacent electrode tabs, the MPEP teaches that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP2144.04VIB.
Furthermore, the method of forming multiple tabs of a battery electrode so that tab and gap portions between the tabs are formed is known in the art as evidenced by Figure 1 of Kim (US 20160263705 A1).
and controlling one or more cutting parameters of a laser generator based on a determination result, the one or more cutting parameters of the laser generator being different for cutting the one of the electrode tabs from for cutting the one of the gap portions (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b). 

Regarding claim 2, Ban teaches the method of claim 1, wherein 
the one or more cutting parameters include at least one of a power of laser light emitted from the laser generator or a relative velocity of a relative movement between the battery electrode and the laser generator (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b).
See claim interpretation above for “or”.

Regarding claim 5, Ban teaches the method of claim 2, wherein:
the relative velocity includes at least one of a velocity at which a movable member carrying the battery electrode moves (Paragraph 44; shelf on which the object 2 is placed may be moved to change the location of the laser beam emitted to the object 2) or a velocity at which the laser light emitted from the laser generator moves (Paragraph 18; moving part 110 moves a laser 4 according to a control of the control part 140).

Regarding claim 6, Ban teaches the method of claim 2, wherein:
the relative velocity includes at least one of a lengthwise relative velocity of a relative movement between the battery electrode and the laser generator in a lengthwise direction of the battery electrode (Figure 2 Paragraph 18; lengthwise portion of portion 2 would have a relative velocity controlled by the control part 140) or a widthwise relative velocity of a relative movement between the battery electrode and the laser generator in a widthwise direction of the battery electrode (Figure 2 Paragraph 18; widthwise portion of portion 2 would have a relative velocity controlled by the control part 140); 
and the one of the gap portions is arranged in the lengthwise direction of the battery electrode (Figure 2; portions 1 and 3 designate gap portions arranged in the lengthwise direction of the battery electrode).

Regarding claim 7, Ban teaches the method of claim 6, wherein:
the lengthwise relative velocity is same when the laser generator cuts the one of the electrode tabs as when the laser generator cuts the one of the gap portions (Paragraph 25; user sets speed corresponding to the difference between the absorption coefficients of the first and second regions 2a and 2b).
Under one embodiment, since the user sets the speed according to the difference of the absorptive coefficients of the first and second region, in the situation where the absorptive coefficients of the both materials is the same, the lengthwise relative velocity would be the same when the laser cuts the gap region as when the laser cuts the tab.

Regarding claim 8, Ban teaches the method of claim 6, wherein:
in response to the portion of the battery electrode being the one of the electrode tabs (first region 2a and portion 2), controlling the lengthwise relative velocity to be a first velocity (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b);
 in response to the portion of the battery electrode being the one of the gap portions (second region 2b and portions 1 and 3), controlling the lengthwise relative velocity to be a second velocity (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b); 
and a magnitude of the first velocity is smaller than a magnitude of the second velocity (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b).

Regrading claim 9, Ban teaches the method of claim 8, wherein:
a difference between a length of a contour of the one of the electrode tabs that the laser generator is configured to cut in a preset time period and a length of the one or more gap portions that the laser generator is configured to cut in the preset time period is within a preset length range.  
	It is well known in the art that there is a limit, even theoretically, to how quickly laser beams can cut a workpiece as evidenced by The FABRICATOR (Pushing the solid-state laser speed limit, 2015). Obviously, there is also a minimum speed at which laser beams can cut a workpiece at zero speed. Thus, the difference between the speed that the laser cuts the tabs and the speed the laser cuts the gap portions must be limited by this range as the laser beam cannot cut faster or slower than this range.

Regarding claim 10, Ban teaches the method of claim 6, wherein: 
the portion of the battery electrode is determined to be the one of the electrode tabs (first region 2a and portion 2); 
and a ratio of a magnitude of the widthwise relative velocity to a magnitude of the lengthwise relative velocity equals a slope of a contour of the one of the electrode tabs (Figure 2).
This claim seems to simply an explanation of how to cut a contour of an electrode tab. For example, in Figure 2 while cutting the vertical portion, there would be no lengthwise velocity and only widthwise velocity; while cutting the horizontal portion, there would be not widthwise velocity and only lengthwise velocity. If the method would cut a slope, the ratio would also necessarily the ratio of widthwise and lengthwise velocity necessary to cut that specific shape. As such, to successfully cut along the cutting path, the control part 140 inherently performs this function.

Regarding claim 11, Ban teaches the method of claim 6, wherein:
the widthwise relative velocity includes at least one of a velocity at which the laser light emitted from the laser generator moves in the widthwise direction of the battery electrode (Figure 2 Paragraph 18; widthwise portion of portion 2 would have a relative velocity controlled by the control part 140) 
Paragraph 18 teaches moving part 110 moves a laser 4 according to a control of the control part 140.
or a velocity at which a movable member carrying the battery electrode moves in the widthwise direction of the battery electrode (Paragraph 44; shelf on which the object 2 is placed may be moved to change the location of the laser beam emitted to the object 2).

Regarding claim 12, Ban teaches the method of claim 6, wherein:
the lengthwise relative velocity includes at least one of a velocity at which a movable member carrying the battery electrode moves in the-31-Client Ref No. 2017F0402US Attorney Docket No. 00203.3169.OOUSlengthwise direction of the battery electrode (Figure 2 Paragraph 18; lengthwise portion of portion 2 would have a relative velocity controlled by the control part 140) 
Paragraph 18 teaches moving part 110 moves a laser 4 according to a control of the control part 140.
or a velocity at which the laser light emitted from the laser generator moves in the lengthwise direction of the battery electrode (Paragraph 44; shelf on which the object 2 is placed may be moved to change the location of the laser beam emitted to the object 2).

Regarding claim 13, Ban teaches a battery electrode cutting device comprising: 
a laser generator (laser 4); 
and a controller (control part 140) electrically connected to the laser generator (Figure 1; laser 4 is connected to moving part 110 and control part 140) and configured to: 
determine the absorption coefficients of the object 2 according to the locations on the cutting pattern and calculating the speed values corresponding to the portions 1, 2, and 3 of Figure 2 (Paragraph 39-40)
determine whether a portion of the battery electrode that is currently being cut (Paragraph 26; control part 140 controls the moving part 110 so that the speed of the laser beam in the first region 2a is lower than the speed of the laser in the second region 2b) 
For the control part 140 to be able to determine when to change the speed of the laser, the control part would, by necessity, need to determine the part of the battery electrode that is being cut.
is one of a plurality of electrode tabs (Figure 2; tab cut into battery electrode material 2b) or one of gap portions each between two adjacent ones of the plurality of electrode tabs (Figure 2; nontab portion cut into battery electrode material 2a); 
While Ban does not directly teach of a plurality of electrode tabs or that the gap portions are between two adjacent electrode tabs, the MPEP teaches that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP2144.04VIB.
Furthermore, the method of forming multiple tabs of a battery electrode so that tab and gap portions between the tabs are formed is known in the art as evidenced by Figure 1 of Kim (US 20160263705 A1).
and control one or more cutting parameters of the laser generator based on a determination result, the one or more cutting parameters of the laser generator being different for cutting the one of the electrode tabs from for cutting the one of the gap portions (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b).

Regarding claim 14, Ban teaches the device of claim 13, wherein:
the one or more cutting parameters include at least one of a power of laser light emitted from the laser generator or a relative velocity of a relative movement between the battery electrode and the laser generator (Paragraph 41; control part 240 controls the moving part 210 according to the determined speed values such that a moving speed of the laser beam when passing through a cutting portion disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b).
See claim interpretation above for “or”.

Regarding claim 15, Ban teaches the device of claim 14, further comprising:
a movable member electrically connected to the controller and configured to carry the battery electrode (Paragraph 44; shelf on which the object 2 is placed may be moved to change the location of the laser beam emitted to the object 2); 
Since the moving part 110 is typically controlled by control part 140 (Paragraph 18), it would be logical for the control part 140 to be connected to the shelf on which the object is placed so that the relative speed of the laser processing can be controlled.
wherein the relative velocity includes at least one of a velocity at which the movable member moves (Paragraph 44; shelf on which the object 2 is placed may be moved to change the location of the laser beam emitted to the object 2) or a velocity at which the laser light emitted from the laser generator moves (Paragraph 18; moving part 110 moves a laser 4 according to a control of the control part 140).

Regarding claim 16, Ban teaches the device of claim 14, wherein:
the relative velocity includes at least one of a lengthwise relative velocity of a relative movement between the battery electrode and the laser generator in a lengthwise direction of the battery electrode (Figure 2 Paragraph 18; lengthwise portion of portion 2 would have a relative velocity controlled by the control part 140) or a widthwise relative velocity of a relative movement between the battery electrode and the laser generator in a widthwise direction of the battery electrode (Figure 2 Paragraph 18; widthwise portion of portion 2 would have a relative velocity controlled by the control part 140); 
See claim interpretation above for “or”.
and the one of the gap portions is arranged in the lengthwise direction of the battery electrode (Figure 2; portions 1 and 3 designate gap portions arranged in the lengthwise direction of the battery electrode).

Regarding claim 17, Ban teaches the device of claim 16, wherein:
the widthwise relative velocity includes at least one of a velocity at which the laser light emitted from the laser generator moves in the widthwise direction of the battery electrode (Figure 2 Paragraph 18; widthwise portion of portion 2 would have a relative velocity controlled by the control part 140) 
Paragraph 18 teaches moving part 110 moves a laser 4 according to a control of the control part 140.
 or a velocity at which a movable member carrying the battery electrode moves in the widthwise direction of the battery electrode (Paragraph 44; self on which the object 2 may be moved to change the location of the laser beam emitted to the object 2).

Regarding claim 18, Ban teaches the device of claim 16, wherein:
the lengthwise relative velocity includes at least one of a velocity at which a movable member carrying the battery electrode moves in the lengthwise direction of the battery electrode (Figure 2 Paragraph 18; lengthwise portion of portion 2 would have a relative velocity controlled by the control part 140) 
Paragraph 18 teaches moving part 110 moves a laser 4 according to a control of the control part 140.
or a velocity at which the laser light emitted from the laser generator moves in the lengthwise direction of the battery electrode (Paragraph 44; self on which the object 2 may be moved to change the location of the laser beam emitted to the object 2).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 20150090702 A1) in view of Tan (CN 105965155 A).
Regarding claim 3, Ban teaches the method of claim 2, wherein:
the cutting speed of the laser is changed so as to uniformly supply an energy of laser to the whole of the object, thereby preventing the object from being incompletely cut (Paragraph 2)
Ban fails to teach:
controlling the one or more cutting parameters includes: 
in response to the portion of the battery electrode being the one of the electrode tabs, controlling the power of the laser light from the laser generator to be a first power; 
in response to the portion of the battery electrode being the one of the gap portions, controlling the power of the laser light from the laser generator to be a second power; and the first power is greater than the second power.  
Tan teaches a method for uniformly controlling the laser power, wherein:
	the cutting power changes with the cutting speed to achieve uniform cutting (Paragraph 7) and the cutting power of the laser tube can be precisely controlled in the real time so that when the cutting speed changes the uniform ablation of the cutting workpiece can be met (Paragraph 34).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ban with Tan and have the control part control the power of the laser along with the cutting speed of the laser for uniformly controlling the laser power. This would have been done to control the output of energy to the workpiece when the cutting speed cannot be freely controlled (Tan Paragraph 60).
	 Paragraph 5 of Tan further teaches that when the speed of the cutting path is slow, more energy is delivered to the workpiece while when the speed of the cutting path is high, the degree of laser ablation of the workpiece may not be sufficient. Thus, it would be obvious to have the power directed toward the electrode tab to greater than the power directed toward the gap portion as Paragraph 41 of Ban teaches that a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the first region 2a is lower than a moving speed of the laser beam when passing through a portion of the cutting pattern disposed in the second region 2b.


Regarding claim 4, Ban teaches the method of claim 3.
Tan further teaches:
a difference between a laser energy emitted from the laser generator for cutting a preset length of a contour of the one of the electrode tabs and a laser energy emitted from the laser generator for cutting the preset length of the one of the gap portions is within a preset energy range.
the laser is controlled to output a power that ranges from maximum power to no output (Paragraphs 4 and 61)
Thus, the difference between the laser energy emitted from the laser generator would inherently be limited between the preset maximum power of the laser and minimum power output (no laser output) as the laser would be incapable of outputting more power than the max power output of the range nor less power than the minimum power output of the range.
Same motivation as claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763